Title: Thomas Jefferson’s Notes on Household Consumption, [ca. 1819]
From: Jefferson, Thomas
To: 


					
						
							
								ca. 1819
							
						
					
					
					
						
							 
							1815. 16
							1816. 17
							1817. 18
							1818. 19
							Total
							average
						
						
							 
							
							
							* 
							 
							
							
							* 
							 
							* 
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
							negro clothg
							
							
							226
							.31
							
							
							528
							.28
							
							
							587
							.19
							
							
							199
							.10
							1540
							.
							88
							 
							
							
							
							
						
						
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							+
							117
							.90
							
							
							
							 
							
							
							
							
						
						
							 
							℔ 
							
							* 
							 
							*  
							
							
							 
							* 
							
							
							 
							
							
							317
							.
							
							
							
							 
							
							
							
							
						
						
							iron & steel
							1096
							.
							112
							.26
							1212
							.
							114
							.57
							679
							.
							60
							.97
							828
							.
							69
							.45
							3815
							.
							357
							.25
							
							
							
							
						
						
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
							Nails
							
							
							41
							.81
							
							
							91
							.
							
							
							27
							.78
							
							
							30
							.14
							190
							.73.
							
							 
							47
							.68
							
							
						
						
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
							whiskey
							40
							
								¾
							
							38
							.63
							24
							
								⅛
							
							24
							.80
							7
							
								⅛
							
							6
							.30
							14
							
								½
							
							14
							.50
							86
							
								⅛
							
							84
							.23
							22
							.
							21
							.
						
						
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
							rum & brandy
							31
							.
							79
							.43
							18
							
								
									
								
								
									⅛
								
							
							54
							.38
							24
							
								
							
							51
							
								.62
								.63
							
							44
							
								¾
							
							124
							.56
							118
							.
							310
							.
							30
							.
							77
							.50
						
						
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
							salt
							7
							.
							61
							.
							
								
									
								
								
									12
								
							
							
							74
							.50
							9
							.2
							54
							.50
							8
							.
							52
							.50
							
								35
								36
							
							.2
							242
							.50
							9
							
							60
							.62
						
						
							 
							℔ 
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
						
							Sugar brown
							330
							.
							89
							.30
							
							245
							.
							53
							.82
							48
							.
							98
							.38
							255
							.
							53
							.58
							1314
							.
							295
							.08
							
							
							73
							.77
						
						
				
						
							   white
							178
							
								½
							
							96
							.21
							244
							.12
							102
							.77
							242
							.
							80
							.75
							253
							.
							91
							.86
							919
							.
							371
							.29
							230
							.
							93
							.
						
						
							 
							℔ 
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
							tea
							15
							
							59
							.
							22
							.
							85
							.
							14
							
							39
							 
							21
							.
							52
							
								½
							
							72
							.
							235
							
								½
							
							18
							.
							59
							
						
						
							 
							℔ 
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
							coffee
							120
							.
							47
							.51
							81
							.
							29
							
								⅓
							
							73
							
							27
							.38
							90
							.
							37
							.65
							364
							.
							141
							.87
							91
							.
							35
							.47
						
						
						
						
							†other groceries
							
								84
							
							
								.
							
							84
							.38
							
							
							
							
							
							
								172.
							
							
								94
							
							
							
							120
							.
							
							
							61
							.74
							
							
							439
							.06
							
							
							110
							.
						
						
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
							dry goods.
							
							
							425
							.85
							
								7
							
							
							537
							.81
							
							
							424
							.47
							
							
							375
							.
							
							
							1763
							.13
							
							
							441
							.
						
						
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							
							
						
						
							‡miscellaneous
							
							
							82
							.16
							
							
							86
							.70
							
							
							137
							.09
							
							
							132
							.97
							
							
							438
							.92
							
							
							110
							
						
						
							Total
							 
							 
							1385
							.44
							 
							 
							1955
							.66
							 
							 
							1715
							.44
							 
							 
							1294
							.55
							 
							 
							6351
							.09.
							 
							 
							1588
							 
						
						
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							117
							.90
							
							
							
							 
							
							
							
							
						
						
							 
							
							
							
							 
							
							
							
							 
							
							
							
							 
							
							
							1412
							.45
							
							
							
							 
							
							
							
							
						
					
					Notes.
					* during the years 15. 16. 17. I provided the whole estate. therefore the amount in 18. 19. may be taken as the present average of these articles
					† other groceries include rice, cheese, candles, oil, raisins, soap, spices Etc
					
						
							‡ tools, iron mongery Etc
							  
							
								+117.90 bot in the spring to make up for the year which makes a total for the year of 1412.45
							
						
					
					
					
						
							savings proposed. in 
							
								Negro clothing
							
							100
							
							
						
						
							
							spirits
							32
							
							
						
						
							
							
								groceries ⅕ in price
							
							86
							
							
						
						
							
							
								economy in other
							
							76
							.55
							
						
						
							
							
							294
							.55
							
								deducted from last year leave 1000.d
							
						
						
							
							
							1294
							.55
							
						
						
							
							
							1000
							. for annual store acct
							
						
					
				